duForm Common Stock Purchase Warrant

Exhibit 10.3




THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT
MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR PURSUANT TO AN EXEMPTION THEREFROM UNDER THE ACT AND SUCH LAWS,
SUPPORTED BY AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND
ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED. THIS WARRANT AND THE
COMPANY'S SUBSCRIPTION AGREEMENT WITH THE HOLDER SET FORTH THE COMPANY’S
OBLIGATIONS TO REGISTER FOR RESALE THE WARRANT SHARES. A COPY OF SUCH
SUBSCRIPTION AGREEMENT IS AVAILABLE FOR INSPECTION AT THE COMPANY’S OFFICE. THIS
WARRANT MAY NOT, IN ANY EVENT, BE TRANSFERRED TO ANY PERSON OR ENTITY THAT IS
NOT AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501, PROMULGATED UNDER THE
ACT.

No. 000

Warrants




Void after 5:00 p.m., New York time on December 11, 2011




COMMON STOCK
PURCHASE WARRANT




OF


EN2GO INTERNATIONAL, INC.




1.

This warrant certificate (“Warrant Certificate”) certifies that, for value
received, Richard Genovese (the “Warrant Holder”) is the owner of the number of
common stock purchase warrants (“Warrants”) specified above, each of which
entitles the holder thereof to purchase, at any time during the period
commencing on the Commencement Date (as defined herein) and ending on the
Expiration Date (as defined herein), one fully paid and non-assessable share of
common stock, par value $.001 per share (“Common Stock”), of en2go
International, Inc. (the “Company”), a Nevada corporation, at a purchase price
of $0.15 per share in lawful money of the United States of America in cash or by
check or a combination of cash and check, subject to adjustment as hereinafter
provided.




2.

WARRANT; EXERCISE PRICE.




2.1

Each Warrant shall entitle the Warrant Holder the right to purchase one share of
Common Stock of the Company (individually, a “Warrant Share” severally, the
“Warrant Shares”).




2.2

The purchase price payable upon exercise of each Warrant (“Exercise Price”)
shall be $0.15. The Exercise Price and number of Warrants evidenced by each
Warrant Certificate are subject to adjustment as provided in Section 9.




3.

EXERCISE OF WARRANT; EXPIRATION DATE.




3.1

This Warrant is exercisable during the period commencing on December 11, 2008
(“Commencement Date”) and ending on the Expiration Date, in whole or from time
to time in part, at the option of the Warrant Holder, upon surrender of this
Warrant Certificate to the Company together with a duly completed form of
exercise attached hereto and payment of an amount equal to the then applicable
Exercise Price multiplied by the number of Warrant Shares then being purchased
upon such exercise.




3.2

Each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business on the day on which this Warrant Certificate
shall have been surrendered to the Company as provided in subsection 3.1. At
such time, the person or persons in whose name or names any certificates for
Warrant Shares shall be issuable upon such exercise as provided in subsection
3.3 below shall be deemed to have become the holder or holders of record of the
Warrant Shares represented by such certificates.




3.3

Within three (3) business days after the exercise of the purchase right
represented by this Warrant, the Company at its expense will use its best
efforts to cause to be issued in the name of, and delivered to, the Warrant
Holder, or, subject to the terms and conditions hereof, to such other individual
or entity as such Warrant Holder (upon payment by such Warrant Holder of any
applicable transfer taxes) may direct:





--------------------------------------------------------------------------------

(a)

a certificate or certificates for the number of full Warrant Shares to which
such Warrant Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which such Warrant Holder would otherwise be entitled, cash
in an amount determined pursuant to Section 10 hereof, and




(b)

in case such exercise is in part only, a new Warrant or Warrants (dated the date
hereof) of like tenor, stating on the face or faces thereof the number of shares
currently stated on the face of this Warrant minus the number of such shares
purchased by the Warrant Holder upon such exercise as provided in subsection 3.1
(prior to any adjustments made thereto pursuant to the provisions of this
Warrant).




3.4

The term “Expiration Date” shall mean 5:00 p.m., New York time on December 11,
2011, or if such date shall in the State of New York be a holiday or a day on
which banks are authorized to close, then 5:00 p.m., New York time the next
following day which in the State of New York is not a holiday or a day on which
banks are authorized to close or in the event of any merger, consolidation, or
sale of substantially all the assets of the Company as, an entirety, resulting
in any distribution to the Company’s stockholders, prior to the Expiration Date,
the Warrant Holder shall have the right to exercise this Warrant commencing at
such time through the Expiration Date into the kind and amount of shares of
stock and other securities and property (including cash) receivable by a holder
of the number of shares of Common Stock into which this Warrant might have been
exercisable immediately prior thereto.




4.

REGISTRATION AND TRANSFER ON COMPANY BOOKS.




4.1

The Company shall maintain books for the registration and transfer of Warrant
Certificates.




4.2

Prior to due presentment for registration of transfer of this Warrant
Certificate, the Company may deem and treat the registered holder as the
absolute owner thereof.




4.3

The Company shall register upon its books any transfer of a Warrant Certificate
upon surrender of same to the Company accompanied (if so required by the
Company) by a written instrument of transfer duly executed by the registered
holder or by a duly authorized attorney. Upon any such registration of transfer,
new Warrant Certificate(s) shall be issued to the transferees and the
surrendered Warrant Certificate shall be canceled by the Company. A Warrant
Certificate may also be exchanged, at the option of the holder, for new Warrant
Certificates representing in the aggregate the number of Warrants evidenced by
the Warrant Certificate surrendered.




5.

RESERVATION OF SHARES. The Company covenants that it will at all times reserve
and keep available out of its authorized Common Stock, solely for the purpose of
issue upon exercise of the Warrants, such number of Warrant Shares as shall be
issuable upon the exercise of all outstanding Warrants. The Company covenants
that all Warrant Shares issuable upon exercise of the Warrants and receipt of
full payment thereof, shall be duly and validly issued and fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof, and that upon issuance such shares shall be listed on each
national securities exchange, if any, on which the other shares of outstanding
Common Stock of the Company are then listed.




6.

EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OR MUTILATION OF  WARRANT CERTIFICATE.
This Warrant Certificate is exchangeable, without expense, at the option of the
Warrant Holder, upon presentation and surrender hereof to the Company or at the
office of its stock transfer agent, if any, for other warrants of different
denominations entitling the holder thereof to purchase in the aggregate the same
number of shares of Common Stock purchasable hereunder. Subject to the terms of
this Section 6, upon surrender of this Warrant Certificate to the Company at its
principal office or at the office of its transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant Certificate in the name of the assignee named in such instrument of
assignment and this Warrant Certificate shall be promptly canceled. This Warrant
may be divided or combined with other warrants which carry the same rights upon
presentation hereof at the principal office of the Company or at the office of
its stock transfer agent, if any, together with a written notice specifying the
names and denominations in which new Warrants are to be issued and signed by the
Warrant Holder hereof. The term “Warrant Certificate” as used herein includes
any Warrant Certificates into which this Warrant Certificate may be divided or
exchanged. Upon receipt by the Company of reasonable evidence of the ownership
of and the loss, theft, destruction or mutilation of this Warrant Certificate
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company, or, in the case of mutilation, upon surrender and
cancellation of the mutilated Warrant Certificate, the Company shall execute and
deliver in lieu thereof a new Warrant Certificate of like tenor and date
representing an equal number of Warrants.




7.

REDEMPTION. [Intentionally omitted.]





2




--------------------------------------------------------------------------------

8.

LIMITATION ON SALES. Each holder of this Warrant acknowledges that this Warrant
and the Warrant Shares have not been registered under the Securities Act, as of
the date of issuance hereof and agrees not to sell, pledge, distribute, offer
for sale, transfer or otherwise dispose of this Warrant, or any Warrant Shares
issued upon its exercise, in the absence of (i) an effective registration
statement under the Securities Act as to this Warrant or such Warrant Shares, as
the case may be, under any applicable Blue Sky or state securities law then in
effect or (ii) an opinion of counsel, satisfactory to the Company, that such
registration and qualification are not required. In addition, this Warrant only
may be transferred to a transferee who certifies in writing to the Warrant
Holder and to the Company that such transferee is an “accredited investor”
within the meaning of Rule 501(a) promulgated by the Securities and Exchange
Commission (“Commission”) under the Securities Act.




The Company shall be under no obligation to issue the shares covered by such
exercise unless and until the Warrant Holder shall have executed an investment
letter in form and substance satisfactory to the Company, including a warranty
at the time of such exercise that it is then an “accredited investor” within the
meaning of Rule 501(c) promulgated by the Commission under the Securities Act,
is acquiring such shares for its own account, and will not transfer the Warrant
Shares unless pursuant to an effective and current registration statement under
the Securities Act or an exemption from the registration requirements of the
Securities Act and any other applicable restrictions, in which event the Warrant
Holder shall be bound by the provisions of a legend or legends to such effect
that shall be endorsed upon the certificate(s) representing the Warrant Shares
issued pursuant to such exercise. In such event, the Warrant Shares issued upon
exercise hereof shall be imprinted with a legend in substantially the following
form:




“This security has been acquired for investment and has not been registered
under the Securities Act of 1933, as amended, or applicable state securities
laws. This security may not be sold, pledged or otherwise transferred in the
absence of such registration or pursuant to an exemption therefrom under said
Act and such laws, supported by an opinion of counsel, reasonably satisfactory
to the Company and its counsel, that such registration is not required.”




9.

ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES  DELIVERABLE. The Exercise
Price and the number of Warrant Shares purchasable pursuant to each Warrant
shall be subject to adjustment from time to time as hereinafter set forth in
this Section 9:




(a)

In case, prior to the expiration of this Warrant Certificate by exercise or by
its terms, the Company shall issue any shares of its Common Stock as a stock
dividend or subdivide the number of outstanding shares of its Common Stock into
a greater number of shares, then in either of such cases, the then applicable
Exercise Price per Warrant Share purchasable pursuant to this Warrant
Certificate in effect at the time of such action shall be proportionately
reduced and the number of Warrant Shares at that time purchasable pursuant to
this Warrant Certificate shall be proportionately increased; and conversely, in
the event the Company shall reduce the number of outstanding shares of Common
Stock by combining such shares into a smaller number of shares, then, in such
case, the then applicable Exercise Price per Warrant Share purchasable pursuant
to this Warrant Certificate in effect at the time of such action shall be
proportionately increased and the number of Warrant Shares at that time
purchasable pursuant to this Warrant Certificate shall be proportionately
decreased. If the Company shall, at any time during the life of this Warrant
Certificate, declare a dividend payable in cash on its Common Stock and shall at
substantially the same time offer to its stockholders a right to purchase new
Common Stock from the proceeds of such dividend or for an amount substantially
equal to the dividend, all Common Stock so issued shall, for the purpose of this
Warrant Certificate, be deemed to have been issued as a stock dividend. Any
dividend paid or distributed upon the Common Stock in stock of any other class
of securities convertible into shares of Common Stock shall be treated as a
dividend paid in Common Stock to the extent that shares of Common Stock are
issuable upon conversion thereof.




(b)

In case, prior to the expiration of this Warrant Certificate by exercise or by
its terms, the Company shall be recapitalized by reclassifying its outstanding
Common Stock, (other than a change in par value to no par value), or the
corporation or a successor corporation shall consolidate or merge with or convey
all or substantially all of its or of any successor corporation’s property and
assets to any other corporation or corporations (any such other corporations
being included within the meaning of the term “successor corporation”
hereinbefore used in the event of any consolidation or merger of any such other
corporation with, or the sale of all or substantially all of the property of any
such other corporation to, another corporation or corporations), then, as a
condition of such recapitalization, consolidation, merger or conveyance, lawful
and adequate provision shall be made whereby the holder of this Warrant
Certificate shall thereafter have the right to purchase, upon the basis and on
the terms and conditions specified in this Warrant Certificate, in lieu of the
Warrant Shares theretofore purchasable upon the exercise of this Warrant
Certificate, such shares of stock, securities or assets as may be issued or
payable with respect to, or in exchange for the number of Warrant Shares
theretofore purchasable upon the exercise of this Warrant Certificate, had such
recapitalization, consolidation, merger, or conveyance not taken place; and in
any such event, the rights of the Warrant Holder to any adjustment in the number
of Warrant Shares purchasable upon the exercise of this Warrant Certificate, as
hereinbefore provided, shall continue and be preserved in respect of any stock
which the Warrant Holder becomes entitled to purchase.





3




--------------------------------------------------------------------------------

(c)

In case the Company at any time while this Warrant Certificate shall remain
unexpired and unexercised shall sell all or substantially all of its property or
dissolve, liquidate, or wind up its affairs, lawful provision shall be made as
part of the terms of any such sale, dissolution, liquidation or winding up, so
that the holder of this Warrant Certificate may thereafter receive upon exercise
hereof in lieu of each Warrant Share that it would have been entitled to
receive, the same kind and amount of any securities or assets as may be
issuable, distributable or payable upon any such sale, dissolution, liquidation
or winding up with respect to each share of Common Stock of the Company,
provided, however, that in any case of any such sale or of dissolution,
liquidation or winding up, the right to exercise this Warrant Certificate shall
terminate on a date fixed by the Company; such date so fixed to be not earlier
than 5:00 p.m., New York time, on the forty-fifth day next succeeding the date
on which notice of such termination of the right to exercise this Warrant
Certificate has been given by mail to the registered holder of this Warrant
Certificate at its address as it appears on the books of the Company.




(d)

No adjustment in the per share Exercise Price shall be required unless such
adjustment would require an increase or decrease in the Exercise Price by at
least $0.01; provided, however, that any adjustments that by reason of this
subsection are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 9
shall be made to the nearest cent or to the nearest 1/100th of a share, as the
case may be.




(e)

The Company will not, by amendment of its Restated Certificate of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company but will at all times in good faith assist
in the carrying out of all the provisions of this Section 9 and in the taking of
all such actions as may be necessary or appropriate in order to protect against
impairment of the rights of the Warrant Holder to adjustments in the Exercise
Price.




(f)

Upon the happening of any event requiring an adjustment of the Exercise Price
hereunder, the Company shall give written notice thereof to the Warrant Holder
stating the adjusted Exercise Price and the adjusted number of Warrant Shares
resulting from such event and setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.




(g)

The Company may deem and treat the registered holder of the Warrant Certificate
at any time as the absolute owner hereof for all purposes, and shall not be
affected by any notice to the contrary.




(h)

This Warrant Certificate shall not entitle any holder thereof to any of the
rights of stockholders, and shall not entitle any holder thereof to any dividend
declared upon the Common Stock unless the holder shall have exercised the within
Warrant Certificate and purchased the shares of Common Stock prior to the record
date fixed by the Board of Directors for the determination of holders of Common
Stock entitled to said dividend.




10.

FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise
fraction of a share called for upon any exercise hereof. The Company shall pay
to the Warrant Holder an amount in cash on the basis of the “last sale price”
(as defined in Section 7) on the trading day prior to the date of exercise.




11.

VOLUNTARY ADJUSTMENT BY THE COMPANY. The Company may, at its option, at any time
during the term of the Warrants, reduce the then current Exercise Price to any
amount deemed appropriate by the Board of Directors of the Company and/or extend
the date of the expiration of the Warrants.




12.

RIGHTS OF THE HOLDER. The Warrant Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in the
Warrant Certificate and are not enforceable against the Company except to the
extent set forth herein.




14.

NOTICES OF RECORD DATE. In case:




(a)

the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
any class or any other securities, or to receive any other right, or

(b)

of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity), or any transfer of all or substantially all of
the assets of the Company, or





4




--------------------------------------------------------------------------------

(c)

of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will mail or cause to be
mailed to the Warrant Holder a notice specifying, as the case may be, (i) the
date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least twenty (20) days prior to the
record date or effective date for the event specified in such notice, provided
that the failure to mail such notice shall not affect the legality or validity
of any such action.




15.

SUCCESSORS. The rights and obligations of the parties to this Warrant will inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, successors, assigns, pledgees, transferees and purchasers. Without
limiting the foregoing, the registration rights referred to in Section 12 of
this Warrant shall inure to the benefit of the Warrant Holder and all the
Warrant Holder’s successors, heirs, pledgees, assignees, transferees and
purchasers of this Warrant and the Warrant Shares.




16.

CHANGE OR WAIVER. Any term of this Warrant may be changed or waived only by an
instrument in writing signed by the party against whom enforcement of the change
or waiver is sought.




17.

HEADINGS. The headings in this Warrant are for purposes of reference only and
shall not limit or otherwise affect the meaning of any provision of this
Warrant.




18.

GOVERNING LAW. This Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada as such laws are applied to contracts made
and to be fully performed entirely within that state between residents of that
state.




19.

JURISDICTION AND VENUE. The Company (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Warrant shall be instituted
exclusively in Nevada Superior Court, or in the United States District Court for
the State of Nevada (ii) waives any objection to the venue of any such suit,
action or proceeding and the right to assert that such forum is not a convenient
forum, and (iii) irrevocably consents to the jurisdiction of the Nevada Superior
Court, or in the United States District Court for State of Nevada in any such
suit, action or proceeding, and the Company further agrees to accept and
acknowledge service or any and all process that may be served in any such suit,
action or proceeding in Nevada Superior Court, or in the United States District
Court for the State of Nevada in person or by certified mail addressed as
provided in the following Section.




20.

MAILING OF NOTICES, ETC. All notices and other communications under this Warrant
(except payment) shall be in writing and shall be sufficiently given if
delivered to the addressees in person, by Federal Express or similar overnight
courier service, or if mailed, postage prepaid, by certified mail, return
receipt requested, as follows:




Registered Holder:

To his or her last known address as indicated on the

Company’s books and records.




The Company:

En2go International, Inc.

2921 W. Olive Ave. Burbank, CA 91505 Attention: Chief Executive Officer




or to such other address as any of them, by notice to the others, may designate
from time to time. Notice shall be deemed given (a) when personally delivered,
(b) the scheduled delivery date if sent by Federal Express or other overnight
courier service or (c) the fifth day after sent by certified mail.




Executed this ____th day of December 2008.

En2Go International, Inc

By: /s/ Paul Fishkin   

Name: Paul Fishkin

Title: President








5




--------------------------------------------------------------------------------

NOTICE OF EXERCISE
To Be Executed by the Warrant Holder
In Order to Exercise Warrants




The undersigned Warrant Holder hereby irrevocably elects to exercise
                                                   Warrants represented by
Warrant Number                                    , and to purchase the shares
of Common Stock issuable upon the exercise of such Warrants, and requests that
certificates for such shares of Common Stock shall be issued in the name of




PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER




 

 

 

 




 

 




 

 

 

 

(Please print or type name and address)

 

 

 

 

and be delivered to

 

 

 

 

 

 

 

 




 

 

 

 

(Please print or type name and address

 

 

 

 

and if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the registered Warrant
Holder at the address stated below.

 

 

 

Dated:

 

 

 

 

 

(Signature of Registered Holder)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

(Taxpayer Identification Number)

 

 

 




THE SIGNATURE ON THE EXERCISE FORM OR THE ASSIGNMENT FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER.











6




--------------------------------------------------------------------------------

ASSIGNMENT FORM
To be executed by the Warrant Holder
In order to Assign Warrants




FOR VALUE RECEIVED,
                                                                                          hereby
sell, assigns and transfer unto







PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Please print or type name and address)

 

 

 

 

                                                  of the Warrants represented by
Warrant Number                              , and hereby irrevocably constitutes
and appoints               Attorney to transfer this Warrant on the books of the
Company, with full power of substitution in the premises.

 

 

 

Dated:

 

 

 

 

 

(Signature of Registered Holder)

 

THE SIGNATURE ON THE EXERCISE FORM OR THE ASSIGNMENT FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER

 

 

 

CERTIFICATION OF STATUS OF TRANSFEREE
TO BE EXECUTED BY THE TRANSFEREE OF THIS WARRANT

 

 

 

The undersigned transferee hereby certifies to the registered holder of this
Warrant Certificate and to En2go International, Inc. that the transferee is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

 

 

 

Dated:

 

 

 

 

 

(Signature of Registered Holder)








7


